THIS AGREEMENT (the "Agreement") is made this 22 day of December 2005 (the
"Effective Date")




BETWEEN:




MGN TECHNOLOGIES, INC.,

with principal offices at Suite 1505 – 409 Granville Street, Vancouver, British
Columbia, Canada, V6C 1T2




(the "Company")

AND:

OWNBY MOBILE CONSULTING, LLC.

with principal offices at 14362 N. Frank Lloyd Wright, Suite 2200, Scottsdale,
Arizona, USA, 85260




(the "Consultant").




WHEREAS:




A.

The Company, doing business as Mobile Gaming Now, is in the business of
developing and licensing certain software products to qualified operators. (the
“Business”);




B.

The Company is currently in the process of developing a marketing and sales
strategy for the Business with a view to increasing revenues;




C.

The Consultant is in the business of assisting companies in the Mobile Gaming
Industry with marketing strategies and implementation with a view to increasing
revenues (the “Work”);




D.

The Company desires to engage the services of the Consultant to perform the Work
targeting the Mobile Gaming Industry; and




E.

The Consultant possesses the necessary skills and is willing and able to perform
the Work.




IN CONSIDERATION of the mutual covenants of the parties hereinafter contained
and for good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:




Makeup of Agreement and Interpretation




1.

This agreement (the "Agreement") includes the following schedules which
constitute an integral part of this Agreement and which are incorporated into
and form part of it:




a.

Schedule "A" -- Description of the Work, and








--







--------------------------------------------------------------------------------

b.

Schedule "B" -- Consultant's Fees.




2.

All references throughout this Agreement to terms such as "he or she", "his or
her", "himself or herself", or "him or her" shall be read, interpreted and
qualified as though followed by the phrase "as the case may be". Furthermore,
unless the context requires otherwise, words herein that import the singular
shall include the plural, and vice versa, and words that import a gender include
all other genders.




3.

All headings and captions are for reference purposes only and in no way affect
the interpretation or construction of this Agreement.




Performance of Work




4.

The Company hereby retains the Consultant to perform the Work.




5.

The Consultant agrees to provide designated personnel within the Consultant’s
employ to work diligently and faithfully to complete the Work or any segments
thereof, as designated by the Company, in a good and workmanlike manner within
such reasonable time periods as the Company shall establish. The Consultant
shall dedicate not less than 50 hours of effort per month toward the Work.  In
providing such services the Consultant shall at all times conduct himself or
herself in full compliance with all applicable statutes, laws, and regulations
governing his or her occupation, profession, trade, craft or business from the
Company's offices and any other work locations utilized by the Consultant in
providing services to the Company.




6.

Unless otherwise agreed upon between the Company and the Consultant, the Work to
be performed by the Consultant shall be carried out by its principals, namely
David Hurowitz, Jon Bukosky and Jerry Ownby (the “Principals”)




Time of Essence




7.

Time shall be deemed to be of the essence of the Agreement provided that the
time for completing any work, which has been or is likely to be delayed by
reason of force majeure or other cause beyond the reasonable control of the
Consultant, shall be extended by a period equal to the length of the delay so
caused, further provided that prompt notice in writing of the occurrence causing
or likely to cause such delay is given to the Company.




Consultant's Fee




8.

The Company shall pay the Consultant for services at the rate or rates set out
in Schedule "B" subject to any deductions required to be made by any legal
authority in accordance with the provisions as set out in Schedule "B".











--







--------------------------------------------------------------------------------

Term




9.

The term of this Agreement shall be deemed to come into force on the Effective
Date and shall terminate on _______________, 2006 , unless earlier terminated as
provided herein.  Thereafter, this Agreement shall be renewed for additional
one-year terms unless otherwise agreed to by the parties or unless terminated as
provided herein.  Nothing in this section shall be construed as affecting the
right of the Company to terminate this Agreement at an earlier date in
accordance with the following section 10 or any other section of this Agreement.




Termination




10.

The parties understand and agree that engagement pursuant to this agreement may
be terminated in the following manner in the specified circumstances:




a.

By the Consultant at any time by giving at least thirty (30) day’s advance
notice in writing to the Company. The Company may waive such notice, in whole or
in part and if it does so, the Company shall pay to the Consultant the
equivalent consulting fees due to the Consultant pursuant to Schedule “B” to the
end of the notice period.  Except as otherwise provided for in this agreement,
the Consultant's entitlement to further compensation pursuant to this agreement
will cease upon receipt of the payment of the consulting fees in lieu of notice.




b.

By the Company, in its absolute discretion, without any notice or pay in lieu
thereof, for cause. For the purposes of this agreement, cause includes the
following:




i.

any material breach of the provisions of this agreement;




ii.

the commission of an act of bankruptcy by the Consultant or compounding with his
creditors generally;




iii.

conviction of the Consultant of a criminal offence punishable by indictment,
where such cause is not prohibited by law;




iv.

any and all omissions, commissions or other conduct which would constitute cause
at law, in addition to the specified causes.




c.

by the Company in its absolute discretion and for any reason on giving the
Consultant thirty (30) day’s advance notice in writing or on paying to the
Consultant the equivalent consulting fees due to the Consultant pursuant to
Schedule “B” in lieu of notice for the thirty (30) day notice period.  Except as
otherwise provided for in this agreement, the Consultant's entitlement to
further compensation pursuant to this agreement will cease upon receipt of the
payment of the consulting fees in lieu of notice.





--







--------------------------------------------------------------------------------

Independent Contractor




11.

Each of the parties is an independent contractor retaining complete control over
and complete responsibility for his or her own operations and employees. The
Consultant is not and shall not hold himself or herself out to be an agent,
legal representative, partner, subsidiary, joint venturer or employee of the
Company, and the Consultant shall have no right or power to and shall not bind
or obligate the Company in any way, manner or thing whatsoever or represent that
he or she has any right to do so, except as provided for in this Agreement.




12.

As an independent contractor, the Consultant shall accept any directions issued
by the Company, through its Board of Directors, pertaining to the goals to be
obtained and the results to be achieved by him or her, but shall be solely
responsible for the manner and working hours in which he or she will perform any
services under this Agreement to be performed by him or her.




13.

Except as provided for in this Agreement, the Consultant shall not have the
status of an employee of the Company.  The Consultant shall not be eligible to
participate in any employee benefit, group insurance or executive compensation
plans or programs maintained by the Company, and the Company shall not provide,
nor be obligated to pay into any public or private plan or scheme designed to
provide social security, unemployment compensation, disability insurance,
workers' compensation or similar coverage, or any other statutory benefit, to
the Consultant.




Trade Secrets and Confidentiality




14.

The Company and the Consultant acknowledge that the services to be performed by
the Consultant under this Agreement are unique and extraordinary and, as a
result of this business relationship, the Consultant will be in possession of
confidential customer information, trade secrets, technical data and know-how
relating to the products, processes, methods, equipment and business practices
of the Company (the "Confidential Information"). Such Confidential Information
includes, but is not limited to, work products, technical and business
information relating to the Company's inventions or products, research and
development, designs and prototyping, strategies and methods which are not
standard industry practices, specifications, proposals, models, formulae, test
results and reports, analyses, simulation results, tables of operating
conditions, materials, components, industrial skills, operating and testing
procedures, production processes, finances, customers, marketing, production and
future business plans, business and personal data relating to clients,
affiliates and to employees of the Company.




15.

The Consultant agrees that he or she will maintain in confidence and will not
disclose or use, at any time during or after the term of this Agreement without
the prior written consent of the Company in each instance, any Confidential
Information whether or not it is in written or permanent form, except to the
extent required to perform duties on behalf of the Company as an independent
contractor.





--







--------------------------------------------------------------------------------




16.

Upon termination of this Agreement or upon request by the Company at any time
before or after such termination, the Consultant will deliver to the Company any
and all written and tangible material in the Consultant's possession
incorporating the Confidential Information or otherwise relating to the
Company's business.




17.

These obligations with respect to Confidential Information extend to information
belonging to customers and suppliers of the Company, or persons or entities
which license confidential information or technology rights to the Company, who
may have disclosed such information to the Consultant as the result of the
Consultant's business relationship with the Company.




Representations and Warranties




18.

The Consultant represents and warrants to, and covenants with the Company that:




a.

the Consultant has full power and authority to execute this Agreement and to
perform the Consultant's obligations hereunder, and the Consultant is not a
party to any agreement with, and has no other understanding with, any other
person that would prevent the Consultant from entering into this Agreement or
performing the Consultant's obligations hereunder;




b.

the execution, delivery and performance by the Consultant of this Agreement will
not result in a breach of, default under or conflict with any agreement or
understanding to which the Consultant is a party or by which the Consultant is
bound;




c.

no consent of any other persons or of any governmental authorities is necessary
in connection with the execution, delivery or performance by the Consultant of
this Agreement;




d.

the Consultant is not currently employed by or acting as a consultant for any
other person or company in the mobile gaming industry for whom he or she is
working on any projects similar to the Work;




e.

the Consultant shall not enter into any agreement or arrangement with any other
person during the term of this Agreement which would result in the violation of
any term of this Agreement, and




f.

the Consultant shall not, during the term of this Agreement, breach any
obligation or duty of confidentiality owed any current or former employers, and
he or she has not brought and will not bring to the Company or use in the
performance of the Consultant's obligations under this Agreement any materials
or documents of a former or current employer which are not generally available
to the public, absent the prior written consent of such former or current
employer.





--







--------------------------------------------------------------------------------




No Amendments, Severability and Failure to Act




19.

This Agreement may not be altered, amended, modified or otherwise changed in any
respect whatsoever except by a writing duly executed by the parties. The waiver
by the Company of a breach of any of the obligations of the Consultant under
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach by the Consultant. If any provision of this Agreement is held
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect without being impaired or
invalidated in any way.




Notices




20.

Unless otherwise provided in this Agreement, any notice provided for under this
Agreement shall be in writing and shall be sufficiently given if delivered
personally, or if transmitted by facsimile with an original signed copy
delivered personally within twenty-four hours thereafter, or mailed by prepaid
registered post addressed to the Company or the Consultant at their respective
addresses set forth or at such other then current address as is specified by
notice:




a)

to the Company




IGNITION TECHNOLOGIES, INC.

Suite 1505 – 409 Granville Street

Vancouver, British Columbia, Canada, V6C 1Ts

PH:

1.604.602.9596

FAX:

1.604.844.7572




b)

to the Consultant




OWNBY MOBILE CONSULTING, LLC

Suite 2200, 14362 N. Frank Lloyd Wright

Scottsdale, Arizona

USA, 98053

PH:

FAX:




Governing Law and Currency




21.

This Agreement was prepared in English at the express wish of the parties and
the parties agree that the courts of the Province of British Columbia shall have
exclusive jurisdiction in reference to any matters herein. This Agreement shall
be construed and its interpretation shall be governed exclusively, in all
respects, by the laws of the Province of British Columbia.  All amounts of
currency stated in this Agreement shall be deemed to be expressed in US dollars
unless otherwise indicated in the Agreement.





--







--------------------------------------------------------------------------------




Assignment




22.

This Agreement may not be assigned in whole or in part by the Consultant or the
Company without the express written permission of the other party. Such consent
will not unreasonably be withheld.




Agreement Binding




23.

The terms and conditions of this Agreement shall be binding upon the parties and
their respective heirs, executors, successors and assigns.




Counterparts




24.

This document may be executed in any number of counterparts, each of which shall
be deemed to be an original and shall fully bind each party who has executed it.




IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the Effective Date first written above.







SIGNED, SEALED AND DELIVERED by:




IGNITION TECHNOLOGIES, INC.




Per:




__________________________




___________________________




OWNBY MOBILE CONSULTING, LLC.




Per:




__________________________




___________________________


























--







--------------------------------------------------------------------------------

Schedule “A”




Description of the Work

Authority




1.

The Consultant shall have, subject always to the general or specific
instructions and directions of the Board of Directors of the Company and in
consultation with the management team, the power and authority to manage and
direct the Work.                                           




2.

The Consultant shall conform to all lawful instructions and directions given to
him or her by the Board of Directors of the Company, and obey and carry out the
by-laws of the Company.




Service




3.

The Consultant, throughout the term of his appointment, shall devote sufficient
time to the Work in order to meet the expectations of the Company and any/all
deadlines agreed to by the parties.  The Consultant shall dedicate not less than
50 hours of effort per month toward the Work.   




4.

The Consultant shall well and faithfully serve the Company and its subsidiaries
and use his or her best efforts to promote the interests thereof.




Duties to be performed by Consultant




1.

Services




The Consultant shall assist the Company in developing and implementing a
marketing strategy and program for the Mobile Gaming Industry with a view to
increasing three primary revenue streams: (i) the Company’s License Program
promoting online and mobile gaming with Texas Holdem’; (ii) the Company’s Retail
Channel such as convenience stores and club stores; and (iii) the Company’s
Carrier Channel, and without limiting the generality of the foregoing, shall
include the following:




a)

Identify marketing opportunities for the Company’s distribution in mobile gaming
for bricks and mortar and online;




b)

Create relationships for the Company to bring and convert marketing
opportunities to contract;




c)

Assist in building revenue streams in mobile gaming, including concept
development, planning, referral of contacts, marketing, product development and
distribution;




d)

Provide business development to facilitate marketing plans;





--







--------------------------------------------------------------------------------

Schedule "B"




CONSULTANT'S FEES




1.

The fixed remuneration of the Consultant for services rendered to the Company
shall be at the rate of USD $5,000 per month for the first year of the term of
this Agreement commencing the Effective Date.  




2.

In addition to the fixed remuneration, the Consultant shall receive from the
Company up to one million (1,000,000) newly issued shares in the capital stock
of MGN Technologies, Inc., a British Columbia Company whose shares are publicly
traded on the National Association of Securities Dealers’ Overt the Counter
Bulletin Board Service (NASD OTC:BB) under the trading symbol MGNLF.OB.  These
shares will be restricted securities and shall bear the appropriate restrictive
legend.  Shares will be issued in a block of 250,000 shares every three months
following the Effective Date provided the Consultant’s Work is deemed
satisfactory at the sole discretion of the Company.  In the event the contract
is terminated, the ability to earn future shares by the consultant is also
terminated thereby leaving him with the shares earned to that point.




 














--





